Page 1 of 7

UNlTED STATES DlSTR|CT COURT

MIDDLE DlSTR|CT OF FLOR\DA
FORT MYERS DlVlSloN
UN|TED STATES OF AMER|CA
v Case Number: 2:18-cr-71-FtM-38UAM
M|CHAEL FREY USM Number: 70591-018

 

Ryan Stumphauzer, Retained
One SE 3rd Avenue, Suite 1820
Miami, FL 33131

JUDGMENT |N A CR|M|NAL CASE

The defendant pleaded guilty to Counts One and Two of the |nformation. The defendant is adjudicated guilty of these
offenses:

Date Offense Count
ride & section MM Q_Qm=lu_wi_ M¢_mb_Ll§l
18 U.S.C. § 371 Conspiracy to Receive Healthcare Kickbacks May 5, 2010 One
18 U.S.C. § 371 Conspiracy to Receive Hea|thcare Kickbacks Apri| 30, 2013 Two

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modiHed by United States v. Booker, 543 US 220 (2005).

lT lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances

Date of lmposition of Judgment:

February 12, 2019

sHERi PoLsTER cHAPPELL
UN|TED STATES DlSTR|CT JUD

 

 

February ls , 2019

AO 2458 (Rev. 11/16) Judgment in a Crimina| Case

Page 2 of 7

Michael Frey
2:18-cr-71-FtM-38UAM

lMPRBCNMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned fora
total term of 18 months, all counts concurrent

The Court makes the following recommendations as to incarceration§
incarceration in a facility close to home (Fort Myers, FL)

Participation in any and all drug/alcohol programs available, to include the intensive 500 Hour Drug
Treatment Program, if and when eligible.

The defendant is permitted to voluntary surrender to the institution designated by the Bureau of Prisons

by March 29l 2019. lf an institution has not designated by this date, defendant must surrender to the US
Marsha|s.

RETURN

l have executed this judgment as follows:

 

 

 

 

Defendant delivered on » to

at . with a certified copy of this judgment

 

UN|TED STATES MARSHAL

By:

 

Deputy U.S. Marshal

AO 2458 (Rev. 11'/16) Judgment in a Crimina| Case

Page 3 of 7

Michael Frey
2:18-cr-71-FtM-38UAM

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a term of 3 years, all counts concurrent

MANDATORY COND|TIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
o The above drug testing condition is suspended, based on the court’s determination that you pose a low
risk of future substance abuse.
4. You must cooperate in the collection of DNA as directed by the probation officer.

$-*’.'°:"

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11l16) Judgment in a Criminal Case

Page 4 of 7

Michael Frey
2:18-cr-71-FtM-38UAM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervisio_n._ These_ _
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informedl report to the court about and bring about
improvements in your conduct and condition.

1.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation ofhcer as instructed.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

¥ou must not knowingly leave the federal judicial district Where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation ofhcer. |f you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change |f notifying the probation officer in advance is not possible due to unanticipated circumstancesl
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere1 and you must permit the

y probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain

view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the probation ofhcer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities)l you must notify the probation officer at least 10 days
before the change |f notifying the probation ofhcer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation officer within 72 hours of becoming aware of a change
or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. |f you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation ocher.

lf you are arrested or questioned by a law enforcement officerl you must notify the probation officer within 72 hours.
¥ou must not own, possess, or have access to a firearm, ammunition, destructive devicel or dangerous weapon
(i.e.l anything that was designedl or was modified for. the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

|f the probation ofhcer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
ofhcer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation ocher has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supen/ised Re/ease Conditions, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

AO 2453 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 7

Michael Frey
2:18-cr-71-l'-’tM-38UAM

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer's instructions regarding the implementation of this court directive Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Sca|e
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

2. The defendant shall perform 500 hours of community service as a condition of supervision in lieu of paying a fine.
3. The defendant shall provide the probation ofhcer access to any requested financial information.

4. The defendant shall cooperate in the collection of DNA, as directed by the Probation Ofticer.

5. The mandatory drug testing requirements of the Violent Crime Control Act are suspended However, the Court

orders the defendant to submit to random drug testing not to exceed 104 tests per year.

6. The defendant shall make a total of three (3) speeches in accordance with the directives from Probation.

AO 2458 (Rev. 11l16) Judgment in a Criminal Case

Page 6 of 7

Michael Frey
2:18-cr-71-FtM-38UAM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedu|e of Payments.

Assessment JVTA Assessment1 Fine Restitution
TOTALS $200.00 $0 $15,000.00 $472,112.88

The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.
lfthe defendant makes a partial payment each payee shall receive an approximately proportioned payment unless

specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(|),
all nonfederal victims must be paid in full prior to the United States receiving payment

Name of Payee Total Loss" Restitution Ordered
Medicare $472,112.88 $239,833.34
CMS Division of Accounting
Operations
P.O. Box 7520

Baltimore, Maryland 21244

Defense Health Agency $472,112.88 $232,279.54
Attention: CRM
16401 E. Centretech Pkwy.
Aurora, Co|orado 80011

lt is noted that the restitution ordered in this case has been SAT|SF|ED in fu||.
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
Special instructions regarding the payment of criminal monetary penalties:

Un|ess the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ inmate Financiai Responsibi|ity Programl
are made to the clerk of the court unless otherwise directed by the court the probation ofhcer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

Payments shall be applied in the following order1 (1) assessment (2) restitution principal, (3) restitution interest (4) fine
principal, (5) fine interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of

prosecution and court costs.
FORFE|TURE

Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiture (Doc. #28),
that are subject to forfeiture including monies in the amount of $472,1 12.88. it is noted that the defendant has SAT|SIFED
this order of forfeiture

 

‘ Justice for Victims of Traffioking Act of 2015, Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Chapters 109A, 110. 110A. and 113A of Tit|e 18 for offenses committed on or after
September13, 1994, but before Aprii 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 7 of 7

Michael Frey
2:18-cr-71 -FtM-38UAM

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18. United States Code, for offenses committed
on or after September 13, 1994 but before Apri| 23, 1996.

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

